Title: To Alexander Hamilton from Jonathan Williams, 11 July 1799
From: Williams, Jonathan
To: Hamilton, Alexander


Dear sir
Perth Amboy [New Jersey] July 11 1799

As your favour of the 20th June did not require an immediate reply, I have defered it till I could send the enclosed sheets of my translation: The tables are not yet all printed, but if the plates could be ready, the whole might appear in a fortnight.
The Essay on military fireworks, which does not require plates, will soon be published in a separate Pamphlet.
Nothing could be more gratifying to me, than the kind sentiments with which you close your Letter, although the object hinted it is still in suspense from a cause that would very much wound my feelings, if my conscience did not inform me that I deserve, and must obtain a compleat triumph. You, Sir, are no stranger to such sensations. You have heard the hissings of Calumny and have indignantly crushed the Viper. To your inspection, therefore, should I be happy to unfold the Conduct of my whole life, and expose all its motives; and were it not for the fear of trespassing upon your patience, I would request you to peruse the Papers I have lately submitted to the secretary of War.
My family being here with a view to pass the summer, I shall remain untill I am ordered by the secretary of War, to enter on the duties that may be assigned me. I understand that the office of Purveyor is to be divided into military & maritime, the former of which divisions would be most agreeable to me for many reasons, of which the Opportunity I should have of receiving orders from you is, to my mind, among the greatest.
With perfect Respect and real Esteem   I have the honor to be Sir   Your obliged & most obedient Servant
Jonn. Williams
Inclosed are some crude conjectures in pursuance of the Idea you communicated when I last had the honor of seeing you.

Major General Hamilton
